Applicant's election with traverse of Group I in the reply filed on 12/5/22 is acknowledged.  The traversal is on the ground(s) that search and/or examination of all groups would not require an undue burden on the Examiner.  This is not found persuasive because, as noted in the restriction requirement, the product of claim 1 could be prepared by different processes such that an examination of the product does not necessarily include an examination of the process.  Also, the search for the specific reactants in Group II is not required for Group I.  Furthermore there is much more to examination than search queries such that the additional consideration and searches that don’t overlap and the examination per se does pose an undue burden on the Examiner.
The requirement is still deemed proper and is therefore made FINAL.

Claims 11 to 13 are withdrawn from consideration.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 to 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takamido et al. 2015/0065651.
	Takamido et al. teach a polyorganosiloxane containing rubber latex.  See for instance paragraphs 56 and on, including paragraph 57, which teaches a silicone or a silicon-acrylate rubber polymer, and paragraph 84, which teaches a latex.  In paragraph 98 it is specifically disclosed that the graft copolymer has a phosphorus content of 10 ppm to 1500 ppm.  This meets the requirements of claims 1 and 3.  
	For claims 2 and 4, note that no sulfur element or sulfate ion is required by Takamido et al. such that the skilled artisan would have anticipated a content of 0.  This meets the requirements of claims 2 and 4 as “or less” allows for 0. 
	On the other hand, see Test Examples 1 to 3 on page 13 which show a rubber graft copolymer having a phosphorus content of 550, 540 and 570 ppm and a sulfur content of less than 5 ppm.  While this is not a silicone or silicone-acrylate rubber one having ordinary skill in the art would have anticipated a silicone or silicone-acrylate rubber having such a content since such rubbers are used as equivalents in the alternative with those in Table 1.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
12/13/22


/MARGARET G MOORE/Primary Examiner, Art Unit 1765